Roe, C.J. Claimant has brought this action alleging injury to herself as a result of an attack upon her by two inmates of the St. Charles Boys School who escaped from that school immediately prior to the attack and were arrested by the St. Charles Police immediately thereafter. Shortly after 11:00 p.m. on December 15, 1977, Claimant was attacked in the vestibule of her apartment building by two escapees from the St. Charles School for Boys in an attempted robbery. She was struck on the head a few times with an object wrapped in a towel. She fell to the floor and was then hit in the neck. After that the boys fled. Respondent produced no evidence to show that it was not negligent in permitting the escape. Therefore, under the rulings of this court in Kendrick v. State (1969), 5735, U.S. Fidelity and Guaranty Company v. State, 23 Ill. Ct. Cl. 188, and Devore v. State (1979), 76-CC-0195, the presumption of negligence arising from the escape stands unrebutted. Total medical expenses were $170.00 of which Claimant paid $45.00. As a result of the incident she sustained severe pain and suffering. At the time of the hearing two years later she testified she was still experiencing headaches which she attributed to the blows to her head. As a result of the beating Claimant’s ear and jaw were swollen. She suffered severe pain and was unable to work for a week. However, she suffered no loss of income as a result. No doctor, neurologist, psychologist, or other expert testified as to the extent of the injuries. Based on the record, we hereby award Claimant the sum of $1,000.00 (one thousand dollars and no cents).